Citation Nr: 0628664	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to the 
service-connected residuals of a right tibia fracture.

2.  Entitlement to service connection for a neck disorder 
secondary to the 
service-connected residuals of a right tibia fracture.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
October 1981 to June 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's petition to reopen his claims for 
service connection for back and neck disorders.  In September 
2000, the Board remanded the claims for additional 
development of the evidence and readjudication.  In June 
2003, the Board reopened the claims, finding new and material 
evidence had been submitted, but deferred its decision until 
further development had been completed.  

In December 2003, the Board again remanded the claims.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding the Board 
could not adjudicate a claim after obtaining new evidence 
unless it obtained a waiver by the veteran of his or her 
right to initial consideration of the new evidence by the 
agency of original jurisdiction (in this case, the RO).  The 
file was subsequently transferred to the RO in Togus, Maine, 
which forwarded it to the Board for appellate review.

In May 2006, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA) 
pursuant to VHA directive 2006-019.  In June 2006, the 
specialist rendered an opinion and a copy of it was sent to 
the veteran for his review and comment.  He was notified he 
had 60 days from the date of the letter to respond, but there 
has been no response.  The Federal Circuit has upheld the 
authority of the Board to obtain a VHA opinion and further 
has clarified that the Board can also consider the opinion in 
the first instance without returning the case to the RO for 
preliminary review.  See DAV, et. al. v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1319 (Fed. Cir. 2005).




FINDING OF FACT

The persuasive medical evidence of record indicates the 
veteran's neck and back disorders are unrelated to his 
military service, including the service-connected residuals 
of his right tibia fracture, and did not manifest to a 
compensable degree within one year following his separation 
from service.


CONCLUSION OF LAW

The veteran's neck and back disorders were not incurred or 
aggravated during service, may not be presumed to have been 
incurred in service, and are not proximately due to, 
aggravated by, or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in November 2002 and 
March 2004.  These letters provided him with notice of the 
evidence necessary to support his claims that was not on 
record at the time the letters were issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The March 2004 VCAA letter 
also specifically requested that he submit any evidence in 
his possession pertaining to these claims.  Thus, the content 
of these letters provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.



The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  But 
in this particular case at hand, the VCAA was enacted after 
the RO's initial adjudication of the veteran's claims in 
December 1997.  So obviously the RO could not comply with 
this requirement.  This was impossible because the VCAA did 
not even exist when the RO initially adjudicated the claims.  
In situations such as this, the Court has clarified that 
where the VCAA notice was not issued until after the initial 
adjudication in question, because the VCAA did not exist when 
the RO initially considered the claim, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

Here, the November 2002 and March 2004 VCAA notice provided 
the veteran with ample opportunity to respond before the July 
2005 supplemental statement of the case (SSOC), wherein the 
RO readjudicated his claims based on the additional evidence 
that had been obtained since the initial rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
He responded to the November 2002 VCAA letter saying he had 
been treated by Dr. Alessandro and his medical condition was 
worsening (see his December 2002 VA Form 21-4138).  He also 
submitted a December 2002 statement from Dr. Alessandro.  In 
response to the March 2004 VCAA letter, in May 2004, the 
veteran explained he had received treatment from the VA 
Medical Center in West Haven, Norwich Physical Therapy, and 
Dr. Alessandro.  Records from these health care providers 
were obtained.  So under these circumstances, the Board finds 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim[s] by VA," 
and thus, "essentially cured the error in the timing of 
notice".  See Pelegrini II, 
18 Vet. App. at 122-24, and Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Records from Dr. Alessandro, Cary 
Medical Center, and Norwich Physical Therapy Services were 
also obtained.  In addition, VA examinations were scheduled 
in December 1998 and April 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A VHA opinion was also obtained in 
June 2006.  38 C.F.R. § 20.903(a).  In December 1998, he 
provided oral testimony in support of his claims before a 
hearing officer at the RO.  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including arthritis (i.e., 
degenerative joint disease), will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year from the date of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran claims his back and neck disorders are a result 
of the service-connected residuals of the right tibia 
fracture.  He believes his leg-length discrepancy 
(his right leg being shorter than his left), as a consequence 
of the fracture, has resultantly affected his gait to the 
point of causing the problems with his neck and back.

The veteran's SMRs indicate he fractured his right tibia 
during a motorcycle accident in September 1984.  He underwent 
an open reduction and internal fixation without complication.  
In 1986, the plates and screws were removed successfully.  He 
had continued complaints of swelling, pain and tenderness 
along the distal one-half of his right tibia, which was 
exacerbated by prolonged standing and strenuous physical 
exercise.  In February 1989, a Medical Board found he was 
unfit for duty and recommended he be discharged from military 
service.  Aside from this, his SMRs note he fell from eight 
feet and hurt his neck and back in November 1987.  
Apparently, there were no lasting injuries as a result of 
that fall.  He was put on 
24-hour bedrest and there were no follow-up records relating 
to his neck or back.

The medical evidence of record varies as to the severity of 
the residuals of the right tibia fracture.  The report of a 
March 1990 VA examination notes the veteran's right leg was 1/2 
inch shorter than his left and that he had an antalgic gait.  
Whereas the report of the April 1992 VA examination indicates 
there was no shortening and no complaints except that the 
surgical scar itched.  The report of a February 1994 
examination indicates his right leg was 3/4 inches shorter.  
The report of a December 1998 VA examination indicates the 
doctor could find no shortening of the leg.  The most recent 
April 2005 VA examiner noted shortening was not evident 
clinically, but there was a ? inch difference between the 
right and left distal fibula.  Except for the April 1992 
examination, all reports noted an antalgic gait favoring the 
right leg.  



The first report of neck and back pain is in an October 1993 
VAOPT record.  At the February 1994 VA examination, the 
veteran was diagnosed with degenerative disc disease (DDD) of 
the lower spine.  In May 1995, according to the report of a 
VA examination, he was also diagnosed with mild degenerative 
arthritis of the cervical spine, with unknown etiology.  
Records have shown degenerative changes at the C5-6 level 
(October 1993 VA X-ray), mild compression at the L1 and T12 
levels, mild narrowing of the L5-S1 interspace (December 1998 
VA examination), asymmetric posterior focal protrusion of 
disc material on the right at the L5-S1 level, mild spinal 
canal stenosis at the L3-L4 and L4-L5 levels, 
right-sided L5-S1 facet arthropathic change, mild L1 
compression deformity, L1-L2 disc space narrowing, and 
multilevel disc space and neural foramen narrowing of the 
cervical spine (April 2005 VA CT scans).

A December 2002 letter from Dr. Alessandro states the veteran 
has one leg "significantly shorter" than the other due to 
the tibia fracture.  The doctor opined the veteran had 
significant disability in his neck and back secondary to his 
military-related injuries.  A January 2000 record from Dr. 
Alessandro's office notes there was controversy as to whether 
the veteran's right leg was 1/2 inch shorter than his left.  
The doctor noted he would discuss this at length at the 
veteran's next visit and do leg measurements at that time.  A 
hand-written note on this record by the medical records 
custodian indicates this was the only visit where the veteran 
and the doctor discussed the shortening of his right leg.  
Follow-up visits were unrelated to this issue.

On the other hand, the December 1998 VA examiner (Dr. 
Caruolo) noted he could not repeat or demonstrate a 1/2 inch 
shortening.  But even if the 1/2 inch shortening existed, the 
doctor did not believe it could bring about all the 
complaints and conditions reported by the veteran.  The April 
2005 VA examiner (Dr. Stewart) believed the veteran's 
cervical condition was probably age-related and that the 
shock-absorbing properties of the body would not likely 
transmit stresses from the leg to the neck.  It was also 
noted that the right tibia fracture was not thought to have 
had a lasting impact on the low back.  An addendum to the 
April 2005 examination written by Dr. Anderson after 
reviewing the entire claims file notes there was no evidence 
of a back or neck condition during military service or within 
one year after separating from service.  The doctor also did 
not believe the minimal leg length disproportion was 
sufficient to cause or aggravate the degenerative changes in 
the lumbar or cervical segments of the veteran's spine.  

As mentioned, in May 2006, the Board requested a VHA opinion 
from a specialist in orthopedics.  In June 2006, Dr. Johnston 
responded stating that the shortening was apparently minimal, 
if at all.  He also stated that even if there was significant 
shortening of the leg, there is no evidence in the medical 
literature to suggest a lumbar spine disorder, such as DDD, 
can be caused or aggravated by such shortening.  It was noted 
that some backache can be caused by extensive right leg 
shortening, but certainly not to the degree of shortening 
that was mentioned in the medical notes, even at the shortest 
length mentioned.  In sum, Dr. Johnston stated it was not at 
least as likely as not that the lumbar spine DDD was caused 
or aggravated by gait impairment, and there was no evidence 
in the medical literature to suggest DDD was caused or 
aggravated by gait impairment.

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA examiners' 
opinions over Dr. Alessandro's.

First and foremost, four different VA physicians have 
concluded they do not believe the veteran's cervical and 
lumbar spine disorders are a result of the right tibia 
fracture, and, in particular, the shortening of his right 
leg.  The sheer weight of medical evidence supports these 
opinions.  But beyond that, Dr. Johnston is Chief of 
Orthopedics Services, so he has the esoteric knowledge and 
expertise required to make these necessary determinations - 
whereas others who have commented, both favorable and 
unfavorable, perhaps do not.  Cf. Black v. Brown, 10 
Vet. App. 279 (1997).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Dr. Johnston's opinion was 
also based on a review of the entire claims, so it is 
especially probative.  This is also true of Drs. Anderson and 
Stewart's opinions, which also included a physical 
examination.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Finally, Dr. Alessandro did not give the reasons or bases for 
his opinion.  As mentioned, the RO sent him a letter 
requesting that he comment further and provide any reports 
that actually demonstrated shortening of the right leg 
(see June 2005 letter).  The custodian of records responded 
with a single January 2000 note stating that actual physical 
measurements would be taken in the future, but they were not.  

For these reasons, the Board finds the VA examiners' opinions 
to be more probative and the claims for service connection 
for neck and back disorders, including secondary to the 
service-connected residuals of the right tibia fracture, must 
be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for neck and back 
disorders, including secondary to residuals of a right tibia 
fracture, are denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


